Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 5 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to a system and method for behavior pattern search.  
 	The closest prior art, Zhang et al. (US 2015/0170175) does not teach:
“a first server including a database storing:
purchase history information indicating, for each of a plurality of customers, a customer identification, a purchase date of a product purchased, a product identification of the product purchased, and a quantity of the product purchased; 
customer attribute information indicating, for each customer, the customer identification, and a number of coupons used by the customer; and
a plurality of predefined sets of purchase behaviors, each set is a combination of a plurality of product identifications (IDs), a lower limit of quantity purchased of the product IDs, an upper limit of quantity purchased of the product IDs, and a predetermined purchase period of the product ID,
a second server, connected to the first server via a network, including a processor programmed to:
automatically generate a state transition model, the state transition model including a plurality of state groups, each state group including a plurality of vertexes each representing a state of a customer, the state indicating a combination of a number of products having product IDs purchased within a predetermined time period and a number of coupons used within the time period, each state of each vertex being a different combination,
automatically determine a plurality of vertex sequences respectively corresponding to each customer by determining, based on the purchase history information, the customer attribute information and the plurality of predefined sets of purchase behaviors, which vertex, among the plurality of vertexes of the plurality of state groups, each customer belongs to for each of at least two vertexes at respective at least two time periods in an analyst period,
automatically obtain first vertex sequences from among the plurality of vertex sequences that (1) have an end vertex with a customer having purchased products having product IDs in an amount greater than a predetermined amount within the predetermined time period of the end vertex and (2) that have a number of customers corresponding to a same vertex sequence which is greater than a first threshold,
automatically set the obtained first vertex sequences a state characteristic state transition paths,
automatically select, from among the characteristic state transition paths, a first characteristic state transition path that crosses from a first vertex in one state group to a second vertex in another state group in the respective vertex sequences of the characteristic state transition paths only once and automatically identify the customers who transitioned along the selected first characteristic state transition path as the customers who have a change in behavior pattern, and
display a graphic indicating at least the state transition model including the state transition paths as a broken line, the selected first characteristic state transition path as a solid line, graphical representations of the vertexes of the two state groups and a list of customers who have the change in behavior pattern”
as recited in independent Claims 1 and 5.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicants’ process of “a behavior pattern search” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 1 and 5 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This combination of additional elements in Claims 1 and 5 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 1 and 5 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623